                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12    UNILOC USA, INC., et al.,                            Case No. 18-CV-00357-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiffs,                           ORDER DENYING UNILOC’S MOTION
                                                                                             TO SEVER AND LIFT STAY
                                  14            v.
                                                                                             Re: Dkt. No. 152
                                  15    APPLE, INC.,
                                  16                   Defendant.

                                  17

                                  18          On April 30, 2018, the Court stayed the instant action pending final resolution “of all

                                  19   pending IPR proceedings, including appeals.” ECF No. 144 at 6. At the time, the Patent Trial and

                                  20   Appeal Board (“PTAB”) had not yet decided whether to institute inter partes review (“IPR”) on

                                  21   U.S. Patent No. 8,239,852 (“’852 Patent”). Id. at 2. However, the PTAB had granted Defendant

                                  22   Apple, Inc.’s (“Apple”) petition and instituted an IPR covering all claims of U.S. Patent No.

                                  23   9,414,199 (“’199 Patent”). Id. Thus, the Court concluded that “[e]ven assuming that . . . [the

                                  24   PTAB] ultimately declines to institute IPR with regards to the ’852 Patent,” a stay would promote

                                  25   simplification of the issues and avoid two separate trials on the two patents-in-suit. Id. at 4–5.

                                  26          Before the Court is Plaintiff Uniloc USA, Inc.’s (“Uniloc”) motion to sever all matters

                                  27   pertaining to the ’852 Patent and lift the stay with respect to that patent only. ECF No. 152.

                                  28                                                     1
                                       Case No. 18-CV-00357-LHK
                                       ORDER DENYING UNILOC’S MOTION TO SEVER AND LIFT STAY
                                   1   Uniloc contends that the Court should sever the ’852 Patent and lift the stay because the PTAB

                                   2   denied Apple’s petition for IPR review on the ’852 Patent. After briefing on the instant motion

                                   3   was completed on January 24, 2019, Uniloc pointed out that on March 8, 2019, the PTAB

                                   4   rendered a final decision in the IPR of the ’199 Patent. However, Apple may still appeal the

                                   5   PTAB’s final decision to the Federal Circuit. See 35 U.S.C. § 141(c) (“A party to an inter partes

                                   6   review or a post-grant review who is dissatisfied with the final written decision of the [PTAB] . . .

                                   7   may appeal the Board’s decision only to the United States Court of Appeals for the Federal

                                   8   Circuit.”).

                                   9           The Court’s stay order expressly stayed the action pending resolution “of all pending IPR

                                  10   proceedings, including appeals.” ECF No. 144 at 6 (emphases added). Here, Apple may appeal

                                  11   the PTAB’s final decision on the ’199 Patent to the Federal Circuit. Thus, no reason exists to lift

                                  12   the stay. Moreover, severing the ’852 Patent and lifting the stay as to that patent only risks
Northern District of California
 United States District Court




                                  13   wasting Court and party resources with two separate claim constructions and two separate trials on

                                  14   the two patents-in-suit.

                                  15           Therefore, the Court DENIES Uniloc’s motion to sever the ’852 Patent and lift the stay as

                                  16   to that patent only. As the Court stated in its prior stay order, the parties shall submit a joint status

                                  17   report regarding the IPR proceedings on April 30, 2019, or within one week of the conclusion of

                                  18   all IPR proceedings. See ECF No. 144 at 6.

                                  19   IT IS SO ORDERED.

                                  20   Dated: March 11, 2019

                                  21                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  22                                                     United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                       2
                                       Case No. 18-CV-00357-LHK
                                       ORDER DENYING UNILOC’S MOTION TO SEVER AND LIFT STAY
